Citation Nr: 1802797	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1971 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2012 decision of the Hartford, Connecticut, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's service record (DD 214) indicates service as an indirect fire crewmember and notes Vietnam service medals and a Combat Infantryman's Badge (CIB). 

In a July 2012, the Veteran was afforded a VA examination. The examiner noted normal hearing in both ears and no hearing loss on the Veteran's separation examination. The Veteran reported constant "whooshing" sounds starting approximately 40 years ago and stated the sounds are more noticeable in quiet environments. 

In a January 2013 lay statement the Veteran argued that the VA failed to give proper weight to the Veteran's exposure to loud explosions, mortars, and gunfire during combat in Vietnam. 

In May 2014 the Veteran was afforded a VA examination. The examiner acknowledged the Veteran's MOS as a mortar man and indicated a high probability of noise exposure while in service. Despite the Veteran's reports of tinnitus, the examiner opined that it would be speculative to conclude the Veteran has tinnitus since there was no evidence of hearing loss. 

In a May 2014 lay statement, the Veteran's wife indicated that the Veteran began having problems with his hearing upon returning from Vietnam. The Veteran's wife stated that he has trouble hearing when he watches TV, listens to the radio, and when talking on the phone or in person. 

In a May 2014 lay statement, the Veteran noted his service in Vietnam as a mortar man (indirect fire crewmember). The Veteran noted exposure to loud noise from mortars, rifles, machine guns, and other explosives. 

In the Veteran's May 2015 hearing testimony he indicated exposure to mortar fire, small arms fire, and machine guns while serving in Vietnam as a mortar man. The Veteran also indicated that he began to experience ringing in his ears while in service and has continually experienced ringing in his ears since service. The Veteran also stated that his service separation hearing examination only involved the examiner yelling at him and asking if he could hear. 

The Veteran contends that his tinnitus began during active service. The competent evidence as to the etiology of his tinnitus is in conflict. While the VA medical opinions question whether the Veteran has tinnitus and if so, whether it began in service, the Veteran and his wife have stated his hearing loss began in service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


